DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 12/13/2021; after entry of this amendment, claims 14-18 and 20-32 are currently pending in this Application.
	Any rejection and/or objection made in the previous Office Action and not repeated below is hereby withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17, 20-24, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,773,475 to Ohishi in view of U.S. Patent Application Publication No. 2012/0094487 to Kranz et al. (hereinafter Kranz), and additionally in view of U.S. Patent Application Publication No. 2016/0268055 to Petrzilek et al. (hereinafter Petrzilek).

With respect to claim 14, Ohishi discloses an abrasive material (Ohishi, abstract) comprising an abrasive layer of three-dimensional structures wherein there is a base layer of polymer film, i.e. claimed sub-polishing element (Ohishi, col. 4, lines 54-62), wherein a plurality of three-dimensional structures, i.e. claimed plurality of polishing elements, comprising abrasive grains in a binder matrix (Ohishi, Figures 1 and 4, columns 5 and 6), are distributed/formed attached to the base layer. 
It is taught and shown by Ohishi that the three-dimensional structures have their top portions containing a concentration of abrasive grains in a binder matrix, but the bottom portion only comprises of binder matrix and is free of abrasive grains (Ohishi, col. 6, line 65 to col. 7, line 12) which according to Ohishi, contributes to a higher abrasive property suited for abrading a hard material. The binder matrix of the three-dimensional structures comprises of binder material which should be cured or polymerized (Ohishi, col. 5, line 30 to col. 6, line 3); thus, the polymer in the three-
It is important to note that MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
As noted above, Ohishi discloses that the base material layer can be a polymer film, and the reference discloses polyester film as an example (Ohishi, Col. 4, line 54 to col. 5, line 5). Nevertheless, Ohishi discloses other polymeric materials for the binder matrix in the three-dimensional structures, such as phenolic resins and more (Ohishi, col. 5, lines 30-64). Thus, the polymeric material for the base and the three-dimensional structures differ, and therefore, the claimed “first” and “second”, which implies different materials for the precursors of the sub-polishing element and the plurality of polishing elements, is rendered obvious. 
Although Ohishi discloses the presence of abrasive grains in sizes of 0.01-1 micron (i.e. 10-1000 nm) of materials such as aluminum oxide, cerium oxide, zirconia, and more, in the top portion of the three-dimensional structures (Ohishi, col. 5, lines 5-30), the reference does not expressly and/or literally disclose that said abrasive grains have been functionalized to comprise alkene terminated groups. 
Kranz, drawn to the field of polishing, discloses that abrasive particles of materials such as aluminum oxide, ceria, zirconia and more whose sizes are in the range of 0.001-50 microns are treated/modified with materials such as silanes so to improve their dispersibility and adhesion in binder precursor and/or binder materials, and further to improve their cutting characteristics as well as minimizing their agglomerations (Kranz, [0144]-[0145], [0147]-[0148]). Kranz, additionally, discloses binders which are polymerizable or curable (Kranz, [0151]). 

Petrzilek discloses coating surfaces of filler particles of materials such as metal oxides such as aluminum oxides and other materials with a functionalized coating containing hydroxyl terminated alkene to improve the affinity of filler particles in polymer matrix (Petrzilek, [0078]); Petrzilek, also, discloses a size for their filler particles which is from about 10 nm to about 75 µm (Petrzilek, [0079]). Although Petrzilek may not be in the abrasive field, it is important to note that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Petrzilek is reasonably pertinent to the particular problem with which the applicant was concerned because Petrzilek discloses, at least, metal oxide particles of the same material as those disclosed by Ohishi and Kranz having substantially overlapping particle size with those references wherein the particles have been functionalized to carry moieties such as hydroxyl terminated alkene on their surfaces for the specific aim of improving their affinity, i.e. dispersibilty and/or adhesion, in a polymer matrix. Furthermore, Kranz, drawn to the abrasive industry, discloses specific motivation such as those disclosed by Petrzilek for the purpose of functionalizing the surfaces of abrasive particles of the similar materials to those disclosed by Petrzilek. It is important to note that Petrzilek is also a clear evidence on the fact that it has been known to functionalize surfaces of 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Ohishi with the teachings of Kranz in order to utilize surface modified/functionalized abrasive particles motivated by the fact that doing so would, at least, increase and improve the dispersibility and adhesion of abrasive particles in a polymer binder precursor and/or polymer binder and may further improve the cutting characteristics of the abrasive particles as well as to minimize agglomeration of the abrasive particles. Moreover, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Ohishi in view of Kranz with the teachings of Petrzilek in order to functionalize the surface of the abrasive particles of Ohishi so to have functional groups such as hydroxyl terminated alkene as those taught by Petrzilke, motivated by the fact that doing so would improve the affinity of particles of materials such as metal oxides such as aluminum oxide in polymer matrix. 

With respect to claim 15, the combination of references renders the claim obvious; this is in particular because Ohishi discloses that their three-dimensional structures are bonded to and disposed in the base material at the interface between them (Ohishi, Figures 1 and 4; col. 7, lines 40-48), wherein both the binder in the three-dimensional structures and the material in the base comprises of polymers.

With respect to claim 16, the combination of references renders the claim obvious; this is in particular because Kranz discloses the use of silanes as a material providing surface modification to the abrasive particles with the aim of improving their adhesion and dispersibility in polymeric binder precursors. Ohishi is drawn to the use of particles of the size of 0.01-1 microns (i.e. 10-1000 nanometer) (Ohishi, col. 5, lines 15-21); Kranz, also, discloses fine abrasive particles of the size of 0.001-20 microns, typically between 0.01-10 microns (Kranz, [0144]). Furthermore, Petrzilek discloses functionalizing the filler particles of sizes in the range of 10 nm to 75 m with a coating comprising functional groups such as hydroxyl terminated alkene (Petrzilek, [0078]-[0079]).

With respect to claim 17, the combination of references renders the claim obvious; this is in particular because Ohishi is drawn to the use of particles of the size of 0.01-1 microns (i.e. 10-1000 nanometer) (Ohishi, col. 5, lines 15-21); Kranz, also, discloses fine abrasive particles of the size of 0.001-20 microns, typically between 0.01-10 microns (Kranz, [0144]). Furthermore, Petrzilek discloses functionalizing the filler particles of sizes in the range of 10 nm to 75 m with a coating comprising functional groups such as hydroxyl terminated alkene (Petrzilek, [0078]-[0079]).
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 20, the combination of references renders the claim obvious; in particular Ohishi discloses that the concentration of the abrasive particles, which was rendered obvious above to be modified to have functionalized surfaces, in the three-dimensional structures is 37-90 wt% which has overlapping with the claimed range of 1-50 wt%.  MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 21, the combination of references renders the claim obvious; this is in particular because as noted above in the rejection of claim 14, by modifying the surfaces of abrasive particles to make them functionalized, the affinity and adhesion and dispersibility of said particles in polymeric binders improve which is the result of the chemical bonding between the abrasive particles and polymeric binder. The polymeric binder of the three-dimensional structures is taken to render the polymer pad obvious into which abrasive particles, which have been rendered obvious to be functionalized abrasive particles, are disposed. 

With respect to claim 22, the combination of references renders the claim obvious; this is in particular due to the fact that, as detailed out above in the rejection of claim 14, hydroxyl terminated alkene comprises carbon-carbon double bond which are polymerizable groups, which are, as rendered obvious above, are chemically bonded to the surfaces of abrasive particles. 

With respect to claim 23, the combination of references renders the claim obvious in particular because Ohishi is drawn to the use of particles of the size of 0.01-1 microns (i.e. 10-1000 nanometer) (Ohishi, col. 5, lines 15-21); Kranz, also, discloses fine abrasive particles of the size of 0.001-20 microns, typically between 0.01-10 microns (Kranz, [0144]). Furthermore, Petrzilek discloses functionalizing the filler particles of sizes in the range of 10 nm to 75 m with a coating comprising functional groups such as hydroxyl terminated alkene (Petrzilek, [0078]-[0079]).
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 24, the combination of references renders the claim obvious; in particular, Ohishi teaches that the abrasive composite, which refers to the three-dimensional structures, other than abrasive grains and binder, comprises coupling agent such as silane and zircoaluminate and titanate, stripping agent, filler and more (Ohishi, col. 6, lines 20-32). Additionally, Ohishi teaches the presence of monomers in their structures (Ohishi, Table 8). Therefore, the reference is seen to render the claimed “second precursor further comprises a mixture of one or more functional polymer, functional oligomers, monomers, reactive diluents, or combination thereof” obvious.

With respect to claim 26, the combination of references renders the claim obvious; this is in particular because base material layer is disclosed to be of polymeric film of materials such as polyester and the binder matrix of three-dimensional structures is disclosed to have binder of material such as acrylate epoxy resin (Ohishi, col. 4, line 45 to col. 5, line 5; col. 5, lines 30-67). 

With respect to claim 27, the combination of references renders the claim obvious; this is in particular because said claim contains process limitations, and as such, claim 27 is a product-by-process claim in which process limitations do not add patentable weight to the examination of the product claims. 
MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

With respect to claim 28,  Ohishi discloses an abrasive material (Ohishi, abstract) comprising an abrasive layer of three-dimensional structures wherein there is a base layer of polymer film, i.e. claimed sub-polishing element (Ohishi, col. 4, lines 54-62), wherein a plurality of three-dimensional structures, i.e. claimed plurality of polishing elements, comprising abrasive grains in a binder matrix (Ohishi, Figures 1 and 4, columns 5 and 6), are distributed/formed attached to the base layer. 

Nevertheless, it is noted that the claim under examination is a product claim, but the recitation of the polishing elements comprising a second “reaction product” of a second “precursor” clearly implies a process step wherein the material of the polishing elements starts with a precursor which goes through a reaction. Despite the fact that the reference renders it obvious that the three-dimensional structures are obtained as result of polymerization and/or curing of precursor of the binder material, the reference needs not to address the process limitation to render the recitation obvious. 
Moreover, the base comprising of a polymer film is taken to render the claimed “a sub-polishing element comprising a first reaction product of a first precursor” obvious, again, in light of the fact that the present claim under examination is a product claim, and the fact that process limitations, such as polymerization or any reaction that a 
It is important to note that MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Although Ohishi discloses the presence of abrasive grains in sizes of 0.01-1 micron (i.e. 10-1000 nm) of materials such as aluminum oxide, cerium oxide, zirconia, and more, in the top portion of the three-dimensional structures (Ohishi, col. 5, lines 5-30), the reference does not expressly and/or literally disclose that said abrasive grains have been functionalized to comprise alkene terminated groups. 
Kranz, drawn to the field of polishing, discloses that abrasive particles of materials such as aluminum oxide, ceria, zirconia and more whose sizes are in the range of 0.001-50 microns are treated/modified with materials such as silanes so to improve their dispersibility and adhesion in binder precursor and/or binder materials, and further to improve their cutting characteristics as well as minimizing their 
However, Kranz does not expressly and/or literally disclose the presence of alkene terminated groups on the surfaces of particles.
Petrzilek discloses coating surfaces of filler particles of materials such as metal oxides such as aluminum oxides and other materials with a functionalized coating containing hydroxyl terminated alkene to improve the affinity of filler particles in polymer matrix (Petrzilek, [0078]); Petrzilek, also, discloses a size for their filler particles which is from about 10 nm to about 75 µm (Petrzilek, [0079]). Although Petrzilek may not be in the abrasive field, it is important to note that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Petrzilek is reasonably pertinent to the particular problem with which the applicant was concerned because Petrzilek discloses, at least, metal oxide particles of the same material as those disclosed by Ohishi and Kranz having substantially overlapping particle size with those references wherein the particles have been functionalized to carry moieties such as hyldroxyl terminated alkene on their surface for the specific aim of improving their affinity, i.e. dispersibilty and/or adhesion, in a polymer matrix. Furthermore, Kranz, drawn to the abrasive industry, discloses specific motivation such as those disclosed by Petrzilek for the purpose of functionalizing the surfaces of abrasive particles of the similar materials to those disclosed by Petrzilek. It is important to note that Petrzilek is 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Ohishi with the teachings of Kranz in order to utilize surface modified/functionalized abrasive particles motivated by the fact that doing so would, at least, increase and improve the dispersibility and adhesion of abrasive particles in a polymer binder precursor and/or polymer binder and may further improve the cutting characteristics of the abrasive particles as well as to minimize agglomeration of the abrasive particles. Moreover, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Ohishi in view of Kranz with the teachings of Petrzilek in order to functionalize the surface of the abrasive particles of Ohishi so to have functional groups such as hydroxyl terminated alkene as those taught by Petrzilke, motivated by the fact that doing so would improve the affinity of particles of materials such as metal oxides such as aluminum oxide in polymer matrix. 
Finally, assuming arguendo that Ohishi alone may not literally disclose the chemical bonding between the abrasive grains and the polymeric binder, it is to be noted that as a result of rendering it obvious, see above, to utilize abrasive grains having functionalized groups on their surfaces for the specific purpose of improving their adhesion and affinity in a polymer matrix or a polymer precursor matrix, the chemical 

With respect to claim 29, the combination of references renders the claim obvious; this is in particular because Ohishi discloses that their three-dimensional structures are bonded to the base material at the interface between them (Ohishi, Figures 1 and 4; col. 7, lines 40-48), wherein both the binder in the three-dimensional structures and the material in the base comprises of polymers.

With respect to claim 30, the combination of references renders the claim obvious; this is in particular because Kranz discloses the use of silanes as a material providing surface modification to the abrasive particles with the aim of improving their adhesion and dispersibility in polymeric binder precursors. Ohishi is drawn to the use of particles of the size of 0.01-1 microns (i.e. 10-1000 nanometer) (Ohishi, col. 5, lines 15-21); Kranz, also, discloses fine abrasive particles of the size of 0.001-20 microns, typically between 0.01-10 microns (Kranz, [0144]). Furthermore, Petrzilek discloses functionalizing the filler particles of sizes in the range of 10 nm to 75 m with a coating comprising functional groups such as hydroxyl terminated alkene (Petrzilek, [0078]-[0079]).

With respect to claim 31, the combination of references renders the claim obvious; this is in particular because Ohishi is drawn to the use of particles of the size of 0.01-1 microns (i.e. 10-1000 nanometer) (Ohishi, col. 5, lines 15-21); Kranz, also, 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi in view Kranz, and additionally in view of Petrzilek, as applied to claim 24 above, and further in view of U.S. Patent Application Publication No. 2005/0049715 to Ito et al. (hereinafter Ito).
The combination of Ohishi in view of Kranz and in view of Petrzilek renders claims 14, 16 and 24 obvious as detailed above. Although Ohishi discloses polyester, as an example of the base material layer, and phenolic resin, epoxy acrylate, and more as example of the binder in the three-dimensional structures, said reference or the combination of references does not expressly and/or literally disclose the modulus of elasticity for said materials; thus, based on the combination of Ohishi in view of Kranz in view of Petrzilek one cannot make a comparison between the modulus of elasticity of the base polymer film and the three-dimensional structures. However, it is expected of them to have almost the same level of modulus of elasticity as evidenced and taught by Ito which teaches that polyester and epoxy resin and acrylate have a modulus of medium or high modulus of elasticity” and the modulus of elasticity of sub-polishing elements is “low or medium modulus of elasticity”. 

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant has argued that by amending claims 14 and 29 with the limitations of claims 19 and 33, respectively, the claims are in condition for allowance under the basis that, as argued by Applicant, the inclusion of intervening dependent claims for claims 19 and 33 is not necessary for the patentability of claims 14 and 29.
The Examiner, disagrees, and respectfully, submits that by including, only, the limitations of claims 19 and 33 into claims 14 and 29, respectively, and by excluding the limitations of the intervening dependent claims for claims 19 and 33, the scope of the independent claims have changed. Thus, this amendment has necessitated a new ground of rejection as presented above. 

Allowable Subject Matter
Claims 18 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art do not disclose or suggest the cumulative limitations of claims 14, 16, and 18 wherein less than about 50% of bonding sites on surface of the functionalized abrasive particles are chemically bonded to a polymerizable compound. Moreover, the prior art do not disclose or suggest the cumulative limitations of claims 28, 30, and 32 wherein less than about 50% of bonding sites on surfaces of the functionalized abrasive particles are chemically bonded to a polymerizable compound.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731